Opinion issued August 18, 2015




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-15-00683-CR
                            ———————————
                        IN RE LESLIE FOSTER, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Leslie Foster, has filed a petition for writ of mandamus, arguing that

she has been denied her state and federal constitutional right to effective assistance

of counsel during pre-trial proceedings.1

      We deny the petition for writ of mandamus. All pending motions are

denied.
1
      The respondent is the Honorable Marc Carter of the 228th District Court of Harris
      County. The underlying suit is Leslie Foster v. State of Texas, No. 1465862-A
      (228th Dist. Ct. Tex.).
                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. See TEX. R. APP. P. 47.2(a).




                                        2